PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov

M. Corrad Huffstutler, Jr.PO Box 389Liberty Hill, TX 78642

In re Application of 					:
STARKEY et al.					:     SUA SPONTE EXERCISE
Application No. 16/095,679				:   		OF
Filed:  October 22, 2018				:     SUPERVISORY REVIEW
Attorney Docket No.  SIVRT2			:       
For:  SIVRT GEARTRAIN				:      

A sua sponte review of the above-noted application has been conducted.  As a result, it has been determined that certain errors on the part of the Office have occurred.  In particular, it has been determined that the miscellaneous communication mailed on January 25, 2021 was improper.  The purpose of this communication is to correct this error and clarify the record.

A review of the file history shows that the miscellaneous communication, mailed January 25, 2021, granting applicant’s request for a deferral/suspension of action under 37 CFR 1.103 was mailed in error.  The communication was also inconsistent since the first page said the request was granted, yet the second page said the request was denied.  Applicant’s request for suspension fails to comply with 37 CFR 1.103(a).1  A communication from the examiner setting forth the reasons for non-compliance will be mailed in due course.  
 
Accordingly, the miscellaneous communication granting the suspension is hereby VACATED.  The application will be forwarded to the examiner for further action.
 
Any inquiries related to this decision may be directed to Ernesto Suarez, Supervisory Patent Examiner, at (571) 270-5565.
	
/WENDY R GARBER/Director, 3600                                                                                                                                                                                                    __________________________
Wendy Garber, Director
Technology Center 3600
(571) 272-5150/SHADI S BANIANI/Patent Examiner, Art Unit 3600                                                                                                                                                                               



/SHADI S BANIANI/Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                                                        DI S BANIANI/                                                                                                                                                                                                                                 Supervisory Patent Examiner, Art Unit 3600                                                                                                                                                                               

/ES/SB/ : 01/27/2021


    
        
            
    

    
        1    37 CFR 1.103(b), 1.103(c) and 1.103(d) were not applicable.